Order filed June 11, 2019




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00896-CV
                                   ____________

                   CITY OF HOUSTON, ET AL, Appellants

                                        V.

   HOUSTON MUNICIPAL EMPLOYEE PENSION SYSTEM, Appellee


                   On Appeal from the 333rd District Court
                            Harris County, Texas
               Trial Court Cause No. 2015-35252 & 2015-35252A

                                   ORDER

      Appellants’ brief was due June 3, 2019. No brief or motion for extension of
time has been filed.

      Unless appellants file a brief with this court on or before July 3, 2019, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                  PER CURIAM